Simmons, C. J.
1. A party to a case has the right to introduce all competent, relevant, and material evidence, either to prove the main issue involved, or to discredit the evidence of a witness for the opposite party.
2. Where A, B, 0, and ~D were indicted for gaming, and A was put upon trial, and the Rtate’s witness testified that he had seen A, B, C, and D all at a certain place engaged in gambling, it was competent for the accused to introduce evidence to show that B was not at the place desig*841uated, but at another place, at the time specified by the State’s -witness. This evidence was material to the issue, and was admissible for the purpose of discrediting the State’s witness.
Argued May 21,
—Decided June 5, 1900.
Indictment for gaming. Before Judge Reese. Hart superior court. March term, 1900.
0. Roberts and J. N. Worley, for plaintiff in error.
R. II. Lewis, solicitor-general, by Harrison & Bryan, contra.

Judgment reversed.


All the Justices concurring, except Fish, J., absent.